UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2253


KATE I. UWASOMBA,

                Plaintiff – Appellant,

          and

JUDITH UWASOMBA; SARAH UWASOMBA,

                Plaintiffs,

          v.

CLYDE D. JETT, in individual and official capacity; CENTRAL
TRANSPORT INCORPORATED; DOUGLAS A. LINES, PC, attorney;
DONALDSON & BLACK INCORPORATION; ARONBERG GOLDGEHN &
GARMISA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00213-HEH)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and     DAVIS,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kate I. Uwasomba, Appellant Pro Se.                Cynthia Lee Santoni,
WILSON, ELSER, MOSKOWITZ, EDELMAN &               DICKER, LLP, McLean,
Virginia; Ronald Paul Herbert, HERBERT & SATTERWHITE PC,
Richmond, Virginia; Annemarie DiNardo Cleary, Douglas P. Rucker,
Jr., SANDS ANDERSON, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Kate I. Uwasomba appeals the district court’s order

denying reconsideration of its order denying her Federal Rule of

Civil   Procedure        60(b)     motion    for    relief        from     its   order

dismissing      her   civil      complaint   for    lack     of    subject       matter

jurisdiction.         We   have     reviewed       the   record      and     find   no

reversible      error.     Accordingly,       we    grant    Uwasomba       leave    to

proceed in forma pauperis and affirm the district court’s order.

Uwasomba v. Jett, 3:12-cv-00213-HEW (E.D. Va. Sept. 21, 2012).

We   dispense    with    oral     argument   because     the      facts    and   legal

contentions     are   adequately      presented     in   the      materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         3